UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2119



DENNIS ARTHUR TALBOT, JR.,

                                              Plaintiff - Appellant,

          versus


ACME PAPER AND SUPPLY COMPANY, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-04-1567-JFM)


Submitted:   March 13, 2006                 Decided:   March 24, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Arthur Talbot, Jr., Appellant Pro Se. Michael Nicholas
Petkovich, JACKSON LEWIS LLP, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dennis Arthur Talbot, Jr., appeals the district court’s

order granting summary judgment to his employer in his civil action

alleging employment discrimination claims under the Americans with

Disabilities   Act.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Talbot v. Acme Paper & Supply Co., No.

CA-04-1567-JFM (D. Md. filed Aug. 30, 2005 & entered Aug. 31,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -